

117 HR 3419 IH: To designate the facility of the United States Postal Service located at 66 Meserole Avenue in Brooklyn, New York, as the “Joseph R. Lentol Post Office”.
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3419IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mrs. Carolyn B. Maloney of New York (for herself, Mr. Sean Patrick Maloney of New York, Mr. Suozzi, Mr. Higgins of New York, Mr. Espaillat, Ms. Meng, Mr. Morelle, Mr. Nadler, Mr. Jeffries, Mr. Tonko, Ms. Ocasio-Cortez, Mr. Meeks, Miss Rice of New York, Ms. Velázquez, Mr. Delgado, Mr. Jones, Mr. Torres of New York, Mr. Bowman, Ms. Clarke of New York, Mr. Jacobs of New York, Ms. Malliotakis, Ms. Stefanik, Mr. Garbarino, Ms. Tenney, Mr. Reed, and Mr. Zeldin) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 66 Meserole Avenue in Brooklyn, New York, as the Joseph R. Lentol Post Office.1.Joseph R. Lentol Post Office(a)DesignationThe facility of the United States Postal Service located at 66 Meserole Avenue in Brooklyn, New York, shall be known and designated as the Joseph R. Lentol Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Joseph R. Lentol Post Office.